Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155292                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 155292
                                                                    COA: 328060
                                                                    Berrien CC: 2014-003822-FC
  LUCAS DANIEL GONZALES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 29, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           t1017
                                                                               Clerk